 

Case eens Document 1 Filed 0 v 0 ' fy , Me MA
miscogig4  V>&Ezmg Ato

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    
   

MAR 13 2020

 

S.D. OF Ne
M10-468

IN RE: CORONAVIRUS/COVID-19 PANDEMIC

 

THIS MATTER RELATES TO; Continuance of Jury

Trials and Exclusion of Time Under Speedy Trial
Act

STANDING ORDER

 

WHEREAS, the President of the United States has declared a national emergency, and
the Governor of New York has banned mass gatherings throughout the state in response
to the spread of the coronavirus and COVID-19; and

WHEREAS, the Centers for Disease Control and Prevention and other public
health authorities have advised the taking of precautions to reduce the possibility of
exposure to the virus and slow the spread of the disease;

NOW, THEREFORE in order to protect public health, and in order to reduce the
size of public gatherings and reduce unnecessary travel, the United States District Court
for the Southern District of New York hereby issues the following order:

1. The United States courthouses in Manhattan, White Plains, and Poughkeepsie
will remain open for business, subject to the following limitations:

2. Effective March 16, 2020, all civil and criminal jury trials in the Southern
District of New York scheduled to begin before Apri! 27, 2020, are continued pending

further order of the Court. The Court may issue other orders concerning future continuances
as necessary and appropriate.

3. Compliance with all trial-specific deadlines in civil and criminal cases
scheduled to begin before April 27, 2020, is at the discretion of the presiding judge,

4, Individual judges presiding over civiland criminal proceedings may take such

1

 
Case 1:20-mc-00154-CM Document1 Filed 03/13/20 Page 2 of 3

actions consistent with this order as may be lawful and appropriate to ensure the fairness of
the proceedings and preserve the rights of the parties.

5. Nothing in this order is meant to affect jury trials that began prior to March
16, 2020, and have not yet concluded.

6. Existing grand juries will continue in operation.

7. The Court is cognizant of the right of criminal defendants to a speedy and
public trial under the Sixth Amendment, and the particular application of that right in cases
involving defendants who are detained pending trial. Any motion by a criminal defendant
seeking an exception to this order in order to exercise that right should be directed to the
District Judge assigned to the matter in the first instance; provided, however, that no such
exception may be ordered without the approval of the Chief Judge after consultation with the
assigned judge,

8. The time period of any continuance entered as a result of this order shall be
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as the Court finds that the
ends of justice served by taking that action outweigh the interests of the parties and the
public in a speedy trial. Absent further order of the Court or any individual judge, the period
of exclusion shall be from March 16, 2020, to April 27, 2020. The Court may extend the
period of exclusion as circumstances may warrant.

9. Individual judges may continue to hold hearings, conferences, and bench trials
in the exercise of their discretion, consistent with this order.

10. Judges are strongly encouraged to conduct court proceedings by telephone or
video conferencing where practicable.

il. Criminal matters before Magistrate Judges, such as initial appearances,

 
Case 1:20-mc-00154-CM Document1 Filed 03/13/20 Page 3 of 3

arraignments, detention hearings, and the issuance of search warrants, shall continue to take
place in the ordinary course.

12. The Clerk’s Office, the District Executive’s Office, Pre-Trial Services,
Probation, the Bankruptcy Court, and all other Court services shall remain open pending

further order of the Court.

SO ORDERED.
Dated: March 13, 2020 Ab
New York, New York he ly Hyh

 

COLLEEN McMAHON
Chief United States District Judge

 
